Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

This is a response to the amendment filed on 06/03/22.  The applicant argument regarding Hsu et al. is not persuasive; therefore, all the rejections based on Hsu et al. is retained and repeated for the following reasons.






Summary of claims
	
Claims 1-20 are pending.

Claims 1-20 are rejected.	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US Pat. 9262570).

As to claims 1, 19 and 20 the prior art teach a method comprising: 

identifying prospective zones for placement of one or more vertical interconnect access pads (via) in a cell, wherein each of the prospective zones comprise one or more poly pitches (see fig 1, fig 2 col. 2 lines 49 to col. 4 lines 25 and background; especially, Hsu et al. teach identifying prospective zones for placement of one or more vertical interconnect access pads (via) in a cell, wherein each of the prospective zones comprise one or more poly pitches (see fig 1, fig 2 col. 2 lines 60 to col. 3 lines 65 and background); 

assigning a first color for a particular poly pitch of a first identified zone of the identified prospective zones or assigning a first color sequence for one or more sections of the first identified zone based on the first identified zone having a color interaction with a second identified zone (see fig 1-4 col. 3 lines 41 to col. 6 lines 40 and summary; especially, Hsu et al. teach assigning a first color for a particular poly pitch of a first identified zone of the identified prospective zones or assigning a first color sequence for one or more sections of the first identified zone based on the first identified zone having a color interaction with a second identified zone as fig 1-4 col. 3 lines 60 to col. 6 lines 20 and summary).

As to claim 2 the prior art teach further comprising: 

determining if a first zone-to-zone distance comprises the color interaction, wherein the color interaction corresponds to a distance less than a same-mask distance, wherein the first zone-to-zone distance is a distance between the first identified zone and the second identified zone (see fig 3-5 col. 4 lines 8 to col. 5lines 38); 

and in response to a determination of the color interaction, assigning a second color for a corresponding poly pitch of the second identified zone with respect to the first poly pitch or assigning a second color sequence for one or more sections of the second identified prospective zone for placement, wherein the second color sequence is configured to shift the first color sequence of the first identified zone by one color placement (see fig 3-5 col. 5 lines 7 to col. 6 lines 44 and background).

As to claim 3, the prior art teach further comprising: in response to a determination that the first zone-to-zone distance comprises a distance greater than or substantially equal to the same-mask distance, assigning any color for the corresponding poly pitch of the second identified prospective zone or assigning any color sequence for one or more sections of the second identified prospective zone for placement (see fig 2-5 col. 5 lines 65 to col. 6 lines 62).

As to claims 4 the prior art teaches further comprising: determining if the corresponding poly pitch of the second identified zone is design-rule-check (DRC) legal with respect to the particular poly pitch of the first identified zone; or determining if the first identified zone for placement is DRC legal with respect to the second identified zone for placement (see fig 2-5 col. 6 lines 26 to col. 7 lines 30).

As to claim 5 the prior art teaches further comprising: 

determining if a second zone-to-zone distance comprises a distance less than a same-mask distance, wherein the second zone-to-zone distance is a distance between the second identified zone and a third identified zone (see fig 2-5 col. 5 lines 45 to col. 6 lines 40); 

and in response to a determination that the second zone-to-zone distance comprises the distance less than the same-mask distance, assigning the first color or a third color for a corresponding poly pitch of the third identified zone with respect to the corresponding poly pitch of the second identified zone or assigning a third color sequence for one or more sections of the third identified prospective zone for placement, wherein the third color sequence is configured to shift the second color sequence by one color placement (see fig 3-6 col. 7 lines 20 to col. 8 lines 50).

As to claim 6 the prior art teaches further comprising: in response to a determination that the second zone-to-zone distance comprises a distance greater than or substantially equal to the same-mask distance, assigning any color for the corresponding poly pitch of the third identified prospective zone or assigning any color sequence for one or more sections of the third identified prospective zone for placement (see fig 3-6 col. 8 lines 10 to col. 9 lines 30).

As to claims 7 the prior art teach further comprising: determining if the corresponding poly pitch of the third identified zone is design-rule-check (DRC) legal with respect to the corresponding poly pitch of the second identified zone; or determining if the second identified zone for placement is DRC legal with respect to the third identified zone for placement (see fig 2-5 col. 5 lines 65 to col. 6 lines 62).

As to claim 8 the prior art teaches wherein each of the prospective zones for via placement are identified based on a common cell functionality or based on geographic linkage of substantially similar color distance (see fig 5, fig 6 col. 6 lines 26-67).

As to claim 9 the prior art teaches wherein the common cell functionality comprises one or more of a diffusion connection, poly connection, power rail connection, or a similar grouping of metal tracks connections (see fig 5-7 col. 6 lines 45 to col. 7 lines 15).

As to claims 10 the prior art teach wherein each of the prospective zones for via placement in the cell are identified based on prospective zones for via placement in an abutting cell when a zone-zone distance between the cells is less than the same mask distance (see fig 1, fig 2 col. 3 lines 10- 65).

As to claim 11 the prior art teaches further comprising: 

determining if prospective zones for via placement of an abutting cell is arranged for color interaction with the identified prospective zones in cell (see fig 1-3 col. 3 lines 40 to col. 4 lines 30); 

and in response to the determination of the color interaction, assigning different colors for corresponding one or more poly pitches of the abutting cell with respect to one or more poly pitches of the cell (see fig 1-3 col. 4 lines 20 to col. 5 lines 45).

 As to claim 12 the prior art teaches further comprising: determining if the corresponding one or more poly pitches of the abutting cell is design-rule-check (DRC) legal with respect to the one or more poly pitches of the poly pitches of the first cell (see fig 4-6 col. 5 lines 50 to col. 6 lines 52).

As to claim 13 the prior art teaches further comprising: in response to an DRC illegality of the one or more poly pitches of the cell and the abutting cell, restricting via placement in conflict zones or providing an edge-type design rule in the architectural specification for the cell (see fig 4-6 col. 6 lines 10 to col. 7 lines 50). 

As to claims 14 the prior art teach further comprising: providing an edge-type design rule in the architectural specification for the cell to arrange cell placement (see fig 1, fig 2 col. 3 lines 20 to col. 4 lines 35).

As to claim 15 the prior art teaches further comprising: evaluating, by a place-and-route set up tool, the edge-type; and determining a cell layout variant based on the edge-type (see fig 1-3 col. 3 lines 6 to col. 5 lines 20).

As to claims 16 the prior art teach wherein identifying the prospective zones for placement comprises: computing respective influence-regions of the cell; and separating the cell into the different prospective zones for via placement based on the respective influence-regions (see fig 5-7 col. 7 lines 50 to col. 8 lines 60).

As to claim 17 the prior art teaches wherein influence-regions are computed based on same-mask distances to a particular zone of via placement or same-mask distances to cell boundaries (see fig 6-8 col. 8 lines 30 to col. 9 lines 40).

As to claim 18 the prior art teaches wherein a particular poly pitch comprises a cell-width distance between two proximate polys, and wherein the particular poly pitch comprises one or more possible via positions (see fig 1-4 col. 5 lines 20 to col. 7 lines 10).

Remarks

Applicant’s response and remarks filed on 06/03/22 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Hsu et al.  do not describe “identifying prospective zones for placement of one or more vertical interconnect access pads (via) in a cell, wherein each of the prospective zones comprise one or more poly pitches” probes as claimed, Examiner respectfully disagrees.   The prior art (Hsu et al. US Pat. 9262570) do teach identifying prospective zones for placement of one or more vertical interconnect access pads (via) in a cell, wherein each of the prospective zones comprise one or more poly pitches (see fig 1, fig 2 col. 2 lines 49 to col. 4 lines 25 and background; especially, Hsu et al. teach identifying prospective zones for placement of one or more vertical interconnect access pads (via) in a cell, wherein each of the prospective zones comprise one or more poly pitches (see fig 1, fig 2 col. 2 lines 60 to col. 3 lines 65 and background).

Applicant contends that Hsu et al. do not describe “assigning a first color for a particular poly pitch of a first identified zone of the identified prospective zones or assigning a first color sequence for one or more sections of the first identified zone based on the first identified zone having a color interaction with a second identified zone” probes as claimed, Examiner respectfully disagrees.   The prior art (Hsu et al. US Pat. 9262570) do teach assigning a first color for a particular poly pitch of a first identified zone of the identified prospective zones or assigning a first color sequence for one or more sections of the first identified zone based on the first identified zone having a color interaction with a second identified zone (see fig 1-4 col. 3 lines 41 to col. 6 lines 40 and summary; especially, Hsu et al. teach assigning a first color for a particular poly pitch of a first identified zone of the identified prospective zones or assigning a first color sequence for one or more sections of the first identified zone based on the first identified zone having a color interaction with a second identified zone as fig 1-4 col. 3 lines 60 to col. 6 lines 20 and summary).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851